UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1598



STEVEN J. TAYLOR,

                                               Plaintiff - Appellant,

          versus


RITZ CAMERA CENTERS, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-3226-WMN)


Submitted:   October 18, 2001              Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven J. Taylor, Appellant Pro Se. Harriet Ellen Cooperman, SAUL
EWING, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven J. Taylor appeals from the district court’s order

granting summary judgment in favor of Ritz Camera Centers in his

action in which he asserted claims of employment discrimination.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Taylor v. Ritz Camera Ctrs, No. CA-99-3226-

WMN (D. Md. filed Mar. 29, 2001; entered Mar. 30, 2001).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2